The facts sufficiently appear from the opinion of the court, per curiam, as follows:
This case is before us on defendant’s motion to dismiss plaintiff’s petition because it shows that plaintiff’s claim sounds in tort.
This suit is brought against the Bureau of Prisons, but we treat it as a suit against the United States. However, it is plain that the Court has no jurisdiction of the action even though it had been brought against the United States, because it clearly sounds in tort.
Plaintiff says that he had a claim against all or a part of a fund of $241,076.69, which he alleges was in the hands of the Tenth Circuit Court of Appeals, and that he sought to file a petition with that court setting up his claim, but that the parole officer and associate warden at Leavenworth Penitentiary where plaintiff was incarcerated denied him permission to do so. It is for this act that plaintiff sues. *41He says be is suing on a contract expressed or implied, but, plainly, he is not. He is suing for an alleged wrongful act of defendant’s officers unconnected with any contract. Over such an action this court has no original jurisdiction. Hill v. United States, 149 U. S. 593, 598; Gibbons v. United States, 7 C. Cls. 105; 8 Wall. 269.
Defendant’s motion is sustained, and plaintiff’s petition is dismissed. It is so ordered.